CHIPMAN, Judge,
dissenting.
This case presents the Court with the difficult task of interpreting the statute before us and applying our interpretation to the facts revealed in the record. I feel the majority has interpreted the Act incorrectly and therefore must dissent.
As the majority points up, Ind. Code 5-14-1-2(1) controls our decision.
The term ‘public records’ shall mean any writing in any form necessary, under or required, or directed to be made by any statute or by any rule or regulation of any administrative body or agency of the state or any of its political subdivisions.
The record contains copies of handbooks which the Indianapolis Police Department distributes to all its officers. The handbooks, one for “accidents” and one for “incidents” are each approximately thirty pages in length. In great detail they direct IPD officers on the proper method and procedure for radioing in their DHC reports. I believe these handbooks constitute a “rule or regulation” within the legislature’s intended meaning of those terms.1 It follows that the DHC’s are, in fact, public records. This conclusion is supported by a reading of the Act’s substantive and policy provisions and by the legislative history of the Act.
Section one of the Act, Ind. Code 5-14-1— l,2 is a clear statement of the legislature’s *1370purpose in enacting the Hughes Anti-Secrecy Act. In broad sweeping language it expresses the legislature’s concern for a free and open government and the perceived need for public access to government records if that goal is to be attained. The legislature’s intent was to provide to the citizens of this state “full and complete information regarding the affairs of government and the official acts of those whom the people select to represent them as public officials and employees.” To this end the legislature expressly required a liberal construction of the Act.
Thus the legislative intent to make government records freely available to the public is clear. The legislature, however, certainly did not intend that every government memorialization should fall within the purview of the public records definition. Therefore in addition to stating the liberal policy of the Act, section one contains this explicit exemption: “unless otherwise expressly provided by law . . . With this language the legislature provided itself the option of removing any writing from the purview of the Act.3
This option has been exercised in a number of different contexts. For example, Ind. Code 16-1-19-3 makes certain birth records confidential except in limited circumstances. Applying this statutory exemption and the Hughes Anti-Secrecy Act the Attorney General has opined that the home address of parents may not be released to the general public. 1954 Op.Atty. Gen. 155. See Evansville-Vanderburgh County Department of Health v. Evansville ■ Printing Corp., (1975) 165 Ind.App. 437, 332 N.E.2d 829 (a certificate of death registration is not a public record by virtue of the exemption found in Ind. Code 16-1-17-1).
Nowhere in the statutory scheme is there an exemption for police records. This absence is particularly significant in light of the legislative history of the Act.4 The bill which eventually became the Hughes Anti-Secrecy Act was introduced by Representative Hughes on January 27, 1953. The Committee on the Judiciary reported the bill back to the full House on February 5, 1953 with this amendment:
Provided, however, that nothing in this act shall be construed to include the records of any police department in this state.
With this language included the legislation was sent to the Senate. The Senate Judiciary Committee substantially rewrote the bill into its present form. Conspicuously absent from the revised bill is the proviso concerning police records. Thus, the lack of a statutory exemption for police records and the history of the Act indicate a conscious legislative decision to include police reports within the definition of public records. County Department of Public Wel*1371fare of Allen County et al. v. Potthoff, (1942) 220 Ind. 574, 44 N.E.2d 494, 498. See State Board of Barber Examiners v. Walker, (1948) 67 Ariz. 156, 192 P.2d 723 (omission of a clause of' a bill originally introduced is strong evidence that legislature did not intend omitted matter to be effective).
Even if one were to assume the majority’s contention that the Act’s legislative history shows an intent to adopt a “conservative” definition, it is abundantly clear that the legislature considered and then rejected an exemption for police records. The significance of the eventual rejection of this exemption is underscored by the fate of a similar proposed exemption. Like the amendment concerning police records, an amendment was proposed to specifically exempt school records from the purview of the Act. This amendment was defeated. The Indiana Attorney General has stated under the Hughes Anti-Secrecy Act the public has a right of access to the records of a public school. 1977 Op.Atty.Gen. 80.
In interpreting the statute the majority .has chosen to examine the common law as it existed at the time the Act was passed by the legislature. Although this is certainly a valid approach it is not particularly helpful in this ease.
Both the “conservative” and “liberal” common law definitions of public record have been soundly criticized by the commentators. Note, Iowa’s Freedom of Information Act: Everything You’ve Always Wanted to Know about Public Records but Were Afraid to Ask, 57 Iowa L.Rev. 1163 (1972); Project, Government Information and the Rights of Citizens, 73 Mich.L.Rev. 971, 1163. In addition, the commentators view the Hughes Anti-Secrecy Act an expansion of the common law definitions. Project, supra at 1163, n. 1169. This is consistent with the explicit policies of liberal interpretation and open public access to government records as expressed in section one of the Act. Finally, and most importantly, there has never been a judicially adopted common law definition of public record in the history of this state. The only case to discuss the issue is Robison v. Fishback, (1911) 175 Ind. 132, 93 N.E. 666. The Robison court recited the more restrictive common law definition, but expressly approved the “liberal” definition. Thus the common law is not instructive in interpreting the Act.
I am deeply troubled by the majority’s discussion of State ex rel. Mavity v. Tyndall, (1946) 224 Ind. 364, 66 N.E.2d 755, especially the emphasis on the “executive discretion” of the police department. Although I heartily endorse the exercise of reasonable discretion as a necessary aid to the efficient operation of a municipal law enforcement agency, see Ind.Code 18-4-12-13, I am equally convinced of the need for control of that discretion. Apparently the Tyndall court had similar views. The opinion contains this language:
The legislature undoubtedly has the power by statute to declare a public policy binding upon a city police department even though the statute does not purport to regulate city police activities.
Id. 66 N.E.2d at 757. The court clearly envisioned the applicability of legislative enactments to city police departments. I submit that even the greatest degree of “executive discretion” is not sufficient license to sanction noncompliance with general statutory mandates.
In conclusion, I feel compelled to issue a word of warning. The majority has left the right of public access to routine police records to the nearly unfettered discretion of the police department. The implications of this decision are alarming.
In this case the Indianapolis Chief of Police chose to cut off the MCVAP’s access to DHC’s. The Chief thereby denied a vital source of information to a private, not-for-profit group of concerned citizens whose sole purpose is to aid the victims of violent crime and whose activities do not pose even an inconvenience to the operation of the IPD.5 This arbitrary denial of access to the *1372MCVAP raises disturbing questions. The record reveals insurance companies, other government agencies, some private individuals and twenty-four organizations of the Indianapolis print and broadcast media are routinely permitted access to the DHC’s. Under the holding of the majority, any one of these groups is in danger of being denied access by the chief of police. The same is true with regard to similar groups in other municipalities across the state. The specter of denial of access to the press thus becomes an ugly, but real, possibility. I would consider such a situation to be clearly violative of the First Amendment right to a free press, notwithstanding the greatest degree of “executive discretion.”
I do not mean to imply that the majority has sanctioned the infringement of the right to a free press by law enforcement officials. The question is not even tangentially before this Court. However, I am especially cognizant of the precedential value of this decision and believe this Court has opened a Pandora’s box which might result in such a controversy. Pandora’s mistake should not be ours.

. The majority suggests the statutory interpretation espoused in this dissent would construe the regulations as invalid because they were not promulgated pursuant to Ind. Code 18 — 4— 12-22. I cannot agree. The Court’s purpose here is to determine the legislative intent behind the Hughes Anti-Secrecy Act. The Act was passed in 1953. Acts 1953, ch. 115, § 2, p. 427. Thus, among other things, we must determine what the legislature meant when, in 1953, it adopted the term “rule or regulation” as part of the statutory definition of public record. Ind. Code 18-4-12-22 was passed in 1969, Acts 1969, ch. 173, § 1222, p. 357. Therefore, Ind. Code 18-4-12-22 is irrelevant to an ascertainment of the intent of the 1953 legislature.


. Pursuant to the fundamental philosophy of the American constitutional form of representation government which holds to the principal [principle] that government is the servant of the people, and not the master of them, it is hereby declared to be the public policy of the state of Indiana that all of the citizens of this state are, unless otherwise expressly provided by law, at all times entitled to full and complete information regarding the affairs of government and the official acts of those whom the *1370people select to represent them as public officials and employees.
To that end, the provisions of this act [5 — 14— 1-1 — 5-14-1-6] shall be liberally construed with the view of carrying out the above declaration of policy.


. The exemption provisions in some state public records acts are contained in the act itself, usually as a nonexhaustive list. E. g., Md.Ann. Code art. 76A §§ 1, 3 (Supp.1979); N.Y. Pub. Officer’s Law § 87 (Supp. 1979-80). See generally 63 Md.Op.Atty.Gen. (1979) (police reports are subject to public disclosure unless they fall within specific exemption). Indiana has not adopted this approach but has chosen to place exemptions at various places throughout the total statutory scheme. Other jurisdictions have done the same. E. g., Ark.Stat.Ann. § 12-2804 (1979); Mo.Ann.Stat. § 109.180 (1966). See generally Herald Co. v. McNeal (8th Cir. 1977) (in the context of federal absention court held it was reasonable to construe Missouri public records act to permit public access to police reports).


. This excursion into the archival history of the Act is well supported. The United States Supreme Court has held an examination of legislative history is permitted in the presence or absence of ambiguity in statutory language. “[W]ords are inexact tools at best and for that reason there is wisely no rule of law forbidding resort to explanatory legislative history no matter how ‘clear the words may appear on superficial examination.’ ” Harrison v. Northern Trust Co., (1943) 317 U.S. 476, 479, 63 S.Ct. 361, 363, 87 L.Ed. 407, quoting United States v. American Trucking Assn’s, (1940) 310 U.S. 534, 543-44, 60 S.Ct. 1059, 1063-64, 84 L.Ed. 1345. This necessarily includes a consideration of the legislature’s treatment of amendments and modifications as a bill passes through the legislative system. Decatur Tp. et al. v. Board of Commissioners of Marion County et al., (1942) 111 Ind.App. 198, 39 N.E.2d 479, 483.


. The services of the MCVAP are offered unconditionally and free of charge. Similar services are offered by the IPD, but are provided only to those crime victims who agree to prosecute and co-operate with police investigations.